Citation Nr: 0023877	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
with left hallux valgus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
pes planus, with left hallux valgus, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
pes planus, with left hallux valgus, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that most of the veteran's 
original service medical records are not available and they 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  Under such circumstances, 
there is a heightened duty to search for medical information 
from alternative sources in order to reconstruct the service 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); 
Cuevas v. Principi, 3 Vet. App. 543 (1992).  The Board is 
also under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
The record includes copies of enlistment and separation 
examinations which were received by VA in January 1947.  In a 
July 1997 response to a Request for Information Needed to 
Reconstruct Medical Data, the veteran indicated that he had 
not received inservice hospital treatment for the claimed 
foot disability.  After several requests for additional 
records based on information provided by the veteran, the 
NPRC in June 1998 indicated that a search for alternate 
record sources could not be conducted.  

I.  Background

The reports of a February 1943 enlistment examination and a 
December 1945 separation examination note normal clinical 
evaluations of the feet and were silent for any pertinent 
defects.  

Post-service medical records include private treatment 
records dated from 1995 to 1997, detailing podiatric 
treatment and the notation that the veteran was seen for 
regular diabetic foot care.  

The veteran was afforded a VA examination in July 1997 at 
which time he reported that he experienced painful flat feet 
during service.  He indicated that treatment received during 
service was limited to being issued wide boots.  The veteran 
reported that, since service, he had experienced progressive 
foot pain and decreased ambulation.  The examiner noted that 
the veteran was currently followed by a podiatrist for nail 
and foot care.  Following physical examination, the diagnoses 
included bilateral pes planus deformity and left hallux 
valgus.  

In numerous written statements submitted in support of the 
claim, the veteran, his wife and a service colleague have 
indicated that the appellant has complained of foot pain 
since service.  The veteran has also indicated that his foot 
condition was aggravated during service.

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that his current foot 
complaints are related to service.  In this regard, such lay 
assertions are beyond the veteran's expertise, King, and the 
Board must look to other evidence of record to determine 
whether he has presented a well-grounded claim of service 
connection. 

The Board notes that while complete service medical records 
are unavailable, the reports of the enlistment and separation 
examinations are of record and both include normal clinical 
evaluations of the feet.  The report of a July 1997 VA 
examination included diagnoses of bilateral pes planus and 
the veteran's recitation of a history of foot complaints 
inservice; however, there is no medical opinion to support 
the assertions that those findings are related to service.  
Private treatment records do not include any reference to 
service.  As lay persons, neither the veteran, his wife nor 
his service colleague are competent to offer an opinion as to 
the question of causation presented in this case.  Espiritu.  
As there is no competent medical evidence relating a 
currently demonstrated foot disability to service, the Board 
finds that the veteran has not met his burden of submitting a 
well-grounded claim.  Caluza.  

The Board would note that the fact that VA authorized an 
examination for the claimed condition does not mean that the 
veteran, who did not fulfill his statutory requirements to 
establish a well-grounded claim, is entitled to the duty to 
assist.  Slater v. Brown, 9 Vet. App. 240, 244 (1996) 
(Whether a VA examination should be conducted under 38 C.F.R. 
§ 3.326 is an issue that arises only where a claim has 
already been determined to be well-grounded).

As this decision explains the need for competent medical 
evidence which links a current disability to service, the 
Board finds the discussion contained herein sufficient to 
inform the veteran of the evidence which is lacking and that 
is necessary to make his claim well grounded.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the veteran's claim of 
entitlement to service connection does not meet the threshold 
of being well grounded, a weighing of the merits of the claim 
is not warranted and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for bilateral pes planus, with left hallux valgus 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

